In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                            No.20-0979V
                                        (not to be published)


    JEANETTE LINGAFELT,
                                                                Chief Special Master Corcoran
                         Petitioner,
    v.                                                          Filed: April 7, 2022


    SECRETARY OF HEALTH AND                                     Special Processing Unit                 (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs


                         Respondent.


Jimmy A. Zgheib, Zgheib Sayad, P.C., White Plains, NY, for Petitioner.

Steven Santayana, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

      On August 6, 2020, Jeanette Lingafelt filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration and left carpel tunnel syndrome as a result of an influenza (“flu”) vaccine
she received on October 20, 2017. (Petition at 1). On January 25, 2022, a decision was
issued awarding compensation to Petitioner based on the parties’ stipulation. (ECF No.
37).


1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Petitioner has now filed a motion for attorney’s fees and costs, dated February 20,
2022 (ECF No. 37), requesting a total award of $57,478.21 (representing $55,291.30 in
fees and $2,186.91 in costs). In addition, in accordance with General Order No. 9,
Petitioner filed a signed statement indicating that she incurred no out-of-pocket expenses.
(ECF No. 37-3). Respondent reacted to the motion on February 3, 2022, indicating that
he is satisfied that the statutory requirements for an award of attorney’s fees and costs
are met in this case, but deferring resolution of the amount to be awarded to my discretion.
(ECF No. 38). Petitioner did not file a reply thereafter.

       I have reviewed the billing records submitted with Petitioner’s requests and find a
reduction in the amount of fees to be awarded appropriate, for the reason listed below.

                                        ANALYSIS

        The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Counsel must submit fee requests that include contemporaneous and specific
billing records indicating the service performed, the number of hours expended on the
service, and the name of the person performing the service. See Savin v. Sec’y of Health
& Hum. Servs., 85 Fed. Cl. 313, 316-18 (2008). Counsel should not include in their fee
requests hours that are “excessive, redundant, or otherwise unnecessary.” Saxton v.
Sec’y of Health & Hum. Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v.
Eckerhart, 461 U.S. 424, 434 (1983)). It is “well within the special master’s discretion to
reduce the hours to a number that, in [her] experience and judgment, [is] reasonable for
the work done.” Id. at 1522. Furthermore, the special master may reduce a fee request
sua sponte, apart from objections raised by respondent and without providing a petitioner
notice and opportunity to respond. See Sabella v. Sec’y of Health & Hum. Servs., 86 Fed.
Cl. 201, 209 (2009). A special master need not engage in a line-by-line analysis of
petitioner’s fee application when reducing fees. Broekelschen v. Sec’y of Health & Hum.
Servs., 102 Fed. Cl. 719, 729 (2011).

       The petitioner “bears the burden of establishing the hours expended, the rates
charged, and the expenses incurred.” Wasson v. Sec’y of Health & Hum. Servs., 24 Cl.
Ct. 482, 484 (1991). The Petitioner “should present adequate proof [of the attorney’s fees
and costs sought] at the time of the submission.” Wasson, 24 Cl. Ct. at 484 n.1.
Petitioner’s counsel “should make a good faith effort to exclude from a fee request hours
that are excessive, redundant, or otherwise unnecessary, just as a lawyer in private
practice ethically is obligated to exclude such hours from his fee submission.” Hensley,
461 U.S. at 434.

                                             2
                                              ATTORNEY FEES


        Petitioner requests compensation for attorney Jimmy Zgheib and fellow attorneys
at the following rates:

                      2017             2018        2019        2020        2021          2022
                      $225             $238        $243        $275        $300          $330
    Jimmy
    Zgheib
                      $225             $238        $243        $275          X           $330
    AnnMarie
    Sayad
                      $281             $291        $300        $320        $340          $360
    Jennifer
    Sayad
                      $230             $240        $265        $285          X             X
    Joseph
    Sayad

(ECF No. 37-1 at 21-22). All three of these attorneys have previously been awarded the
requested rates for time billed between 2017-21. These rates are otherwise reasonable
and consistent with what has previously been awarded for work these attorneys have
performed for other petitioners.

       For time billed in 2022, the requested increases for Mr. Zgheib, AnnMarie Sayad
and Jennifer Sayad are appropriate and will be awarded. Petitioner also requests an
increased paralegal rate for both Mr. Zgheib and AnnMarie Sayad at the rate of $181 per
hour for time billed in 2022. But the requested rate exceeds the Vaccine Program’s
published range for paralegals in 2022. 3 I shall therefore reduce the requested paralegal
rates to $177 per hour, the highest amount allowed for a paralegal. This reduced the fees
to be awarded by the amount of $0.80. 4

                                              ATTORNEY COSTS

      Petitioner requests $2,186.91 in overall costs. (ECF No. 37-2 at 3). This amount is
comprised of obtaining medical records, shipping costs and the Court’s filing fee. I have


3
 These rates are derived from the application of the OSM Attorneys’ Forum Hourly Rate Schedules and
are available on the U.S. Court of Federal Claims website at www.cofc.uscourts.gov/node/2914.
4
    $181 - $177 = $4 x 0.20 = $0.80.
                                                    3
reviewed all of the requested costs and find them to be reasonable, and shall therefore
award them in full.

                                         CONCLUSION

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $57,477.41 (representing $55,290.50 in fees and $2,186.91 in costs) as
a lump sum in the form of a check jointly payable to Petitioner and Petitioner’s counsel.
In the absence of a timely-filed motion for review (see Appendix B to the Rules of the
Court), the Clerk shall enter judgment in accordance with this decision. 5

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




5
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                 4